 PACIFIC ELECTRICORD COMPANY521Pacific Electricord CompanyandInternational Brotherhood ofElectricalWorkers, AFL-CIOandEmployee Committee.CaseNo. f1-CA-5715.June 25,1965DECISION AND ORDEROn February 18, 1965, Trial Examiner Wallace E. Royster issuedhis Decision in the above-entitled proceeding, finding that Respondenthad engaged in certain unfair labor practices and recommending thatit cease and desist therefrom and take certain affirmative action, as setforth in the attached Trial Examiner's Decision.The Trial Exam-iner further found that Respondent had not engaged in certain otherunfair labor practices as alleged in the complaint.The General Coun-sel and the Charging Party each filed exceptions thereto ; the GeneralCounsel filed a supporting brief.The Respondent filed an answeringbrief.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, as amended, the National Labor Relations Board hasdelegated its powers in connection with this case to a three-memberpanel [Members Fanning, Brown, and Jenkins].The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed. Therulings are hereby affirmedThe Board has considered the TrialExaminer's Decision, the exceptions, the briefs, and the entire recordin this case, and hereby adopts the Trial Examiner's findings,' conclu-sions, and recommendations 2 with the following modifications.The Trial Examiner found that the proponderance of the evidencefailed to support the allegation that Richard Kaguk was discrimina-torily discharged in violation of Section 8(a) (3) of the Act.Weagree.However, we find merit in General Counsel's exceptions to thefailure of the Trial Examiner to find that the discharge of Kaguk con-stituted an independent violation of Section 8 (a) (1).As a member of the Employee Committee, and in concert with otheremployees, Kaguk had persistently, over a period of many weeks pre-ceding his discharge, complained about the revised production stand-1The General Counsel excepted to the Trial Examiner's failure to consider an allegedvariance in the application of Respondent's seniority system with respect to the layoffs ofMarlene Immel and Thomas Taylor.Robert Hamel,Respondent's vice president, testifiedthat necessary layoffs were made by individual departments and governed by overall plantseniority,and that interdepartmental"bumping" is not permittedThe record demon-strates that this policy was followed with regard to the layoffs of Immel and Taylor.2The Trial Examiner found that the Respondent violated Section 8(a) (1) and (2) ofthe Act.No exceptions having been taken in this regard, we adoptpro formathosefindings,conclusions,and recommendations of the Trial Examiner which pertain thereto.153 NLRB No. 37. 522DECISIONS OF NATIONAL LABOR RELATIONS BOARDards or incentive system which had caused a substantial drop in hisearnings as well as in the earnings of other employees. Clearly, Kagukwas thus engaged in a concerted activity relating to working conditionswhich was protected by Section 7 of the Act. The record furtherdemonstrates that the Respondent became irritated with Kaguk's con-stant complaints regarding the incentive system and that this irrita-tion was a motivating factor in Kaguk's discharge, as the Trial Exam-iner himself found.By this discharge of Kaguk for engaging in aprotected concerted, rather than union, activity, the Respondent hasviolated Section 8(a) (1) of the Act, and we so find.THE REMEDYHaving found that the Respondent unlawfully discharged RichardKaguk, we shall, in accordance with established Board policy, orderthe Respondent to offer him immediate and full reinstatement to hisformer or substantially equivalent position, without prejudice to hisseniority or other rights and privileges, and make him whole for anyloss of pay suffered as a result of such action by payment to him of asum of money equal to the amount he normally would have earnedfrom the date of his discharge to the date of an offer of reinstatement,less the amount he actually earned during that period, in the mannerprescribed by the Board in F.W. Woolworth Company,90 NLRB 289,and with interest as prescribed inIsis Plumbing cC Heating Co.,138NLRB 716.ORDERPursuant to Section 10 (c) of the National Labor Relations Act, asamended, the National Labor Relations Board hereby adopts as itsOrder the Recommended Order of the Trial Examiner, as modifiedherein, and orders that the Respondent, Pacific Electricord Company,Gardena, California, its officers, agents, successors, and assigns, shalltake the action set forth in the Trial Examiner's Recommended Order,as so modified :1.Add the following as paragraph 1(c) to the Trial Examiner'sRecommended Order and redesignate present paragraph 1(c) as 1(d) :"(c)Discharging any employee for the reason that such employeeengage in or is engaging in protected concerted activity."2.In redesignated paragraph 1(d), strike out the words "like orsimilar" and insert in lieu thereof the word "other."3.Add the following as paragraphs 2(b), 2(c), and 2(d), the pres-ent paragraphs 2(b) and 2(c) being consecutively relettered:"(b) Offer Richard Kaguk immediate and full reinstatement tohis former or substantially equivalent position, with prejudice to hisseniority and other rights and privileges, and make him whole for any PACIFIC ELECTRICORD COMPANY523loss of earnings he may have suffered by reason of his discharge. Thebackpay ordered herein shall be computed as set forth in the section ofthe Board's Decision entitled `The Remedy.'"(c)Notify the above-named employee if presently serving in theArmed Forces of the United States of his right to full reinstatementupon application in accordance with the Selective Service Act and theUniversal Military Training and Service Act of 1948, as amended,after discharge from the Armed Forces."(d) Preserve and, upon request, make available to the Board orits agents, for examination and copying, all payroll records, socialsecurity payment records, timecards, personnel records and reports,and all other records necessary to analyze the amount of backpay whichmay become due and the rights of employment under the terms ofthis Order."4. In the third indented paragraph in the Appendix attached to theTrial Examiner's Decision, third line, strike out the words "like orsimilar" and insert in lieu thereof the word "other."5.Add the following immediately after the third indented para-graph in the Appendix attached to the Trial Examiner's Decision :WE WILL offer immediate and full reinstatement to RichardKaguk to his former or substantially equivalent position withoutprejudice to his seniority and other rights and privileges, andmake him whole for any loss of earnings he may have suffered byreason of his discharge.6.Add the following immediately below the signature line at thebottom of the Appendix attached to the Trial Examiner's Decision :NOTE.-We will notify the above-named employee if presentlyserving in the Armed Forces of the United States of his right tofull reinstatement upon application in accordance with the Selec-tive Service Act and the Universal Military Training and ServiceAct of 1948, as amended, after discharge from the Armed Forces.7.The telephone number for Region 21, as given below the signatureline at the bottom of the Appendix attached to the Trial Examiner'sDecision, is amended to read : Telephone No. 688-5229.IT IS FURTHER ORDERED that the complaint herein be, and it hereby is,dismissed insofar as it alleges violations not found herein.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEThis matter 1 was tried before Trial Examiner Wallace E. Royster in Los Angeles,California, on September 29 and 30, and on October 1, 1964.At issue is whetherPacific Electricord Company, herein the Respondent, has dominated and interfered'Charges filed December 24, 1963, and on March 18 and April 15, 1964. Complaintissued June 11, 1964, and amendment to complaint September 14, 1964. 524DECISIONS OF NATIONAL LABOR RELATIONS BOARDwith the formation or administration of Employee Committee, herein the Committee;.has discriminatorily discharged its employees Richard Kaguk, Jesus Zapata, ThomasTaylor, and Marlene Immel; has discriminated against employee David Darr bywithholding a production bonus; and has by the above conduct, interfered with,restrained, and coerced its employees in the exercise of rights guaranteed in Section 7of the Act.Upon the entire record 2 in the case, and from my observation of the witnesses,I make the following:FINDINGS OF FACTI.THE BUSINESS OF THE RESPONDENTThe Respondent is engaged in Gardena, California, in the manufacture of elec-trical products.During the year preceding the issuance of the complaint the Respond-ent sold services and products valued in excess of $50,000 and shipped them from itsplant in Gardena, California, directly to points in States of the United States otherthan California.During the same period the Respondent purchased and caused to bedelivered to its California plant goods and materials valued in excess of $50,000 frompoints in other States. I find, as is conceded, that the Respondent is an employerengaged in commerce and in a business affecting commerce within the meaning ofSection 2(6) and (7) of the Act.It.THE LABOR ORGANIZATIONS INVOLVEDInternational Brotherhood of ElectricalWorkers, AFL-CIO, herein called theIBEW, and the Committee are labor organizations within the meaning of Section 2(5)of the Act.IN. THE UNFAIR LABOR PRACTICESA. The CommitteeFollowing its formation in 1956, the Committee has functioned as a representativeof Respondent's employees.It has never assessed or collected dues and has con-ducted no membership meetings.Following the usual practice,on August27, 1963,.1an election was held among employees at Respondent'splant to nominate personsfor service on the Committee.The ballots were prepared by Respondent's employeesusing its equipment and supplies.They were distributed on its time by EileenBoyle, the personnel manager, and two others.The 14 receiving the most votes are,if they consent,the nominees from which by vote on the next day the 5 who are toserve as the Committee are selected.The voting on August 28 was conducted insubstantially the same manner as that taken on the previous day.Committee meetings and such meetings with management were held during work-ing hours and on Respondent'spremises.Meetings with management frequentlyextended beyond working hours and Committee members in attendance were paidas if at work including penalty overtime.Minutes of meetings were typed andreproduced by Respondent'soffice personnel using Respondent's facilities and weredistributed to all employees at Respondent's expense.On September 20 Richard Kaguk, who had been elected to the Committee onAugust 28,was discharged.The Respondent called a meeting of the Committee toconvene that afternoon to hear the Respondent's reason for letting Kaguk go. Priorto the meeting,H. Robert Hamel, Respondent'svice president,prepared a writtenexplanation of the discharge and had it mimeographed for distribution to the employ-ees.Additionally the employees were told, in this fashion,that the vacancy thuscreated on the Committee would be filled by another employee, Ethyl Withers,because she had "received the next highest number of votes in last month'selection...."Arnold Schott, Respondent'spresident,testified that inMay the Committeerequested a wage increase.Schott answered that the financial condition of theRespondent would not then permit an increase but promised that the question wouldbe reviewed when the financial statement for the first half of the fiscal year endineJuly 31 was available.On October 8, Schott met with all of Respondent's employeesand showed them figures and charts to explain why the Respondent was unable togrant a plantwide wage increase.Schott testified that he told the employees on thisoccasion that as soon as the profits reached 5 percent and, in any event, by Febru-ary 1, 1964, a general wage increase would be given.2The unopposed motion by counsel for the Respondent to correct certain errors in thetranscript Is granted.8 All dates are in 1963 except as otherwise stated PACIFIC ELECTRICORDCOMPANY525Louise Wallace, chairman of the Committee,testified that Schott's promise was toraise wages in about 6 months. Employees Carlton Allison and Verna Korwes testi-fied that they recalled the promise about wages to be tied to profits without any datefor action being set.It is evident enough that on this occasion Schott held forthsome hope of wage improvement but that no date earlier than February 1 wasmentioned.In November the IBEW filed a petition seeking certification as bargaining repre-sentative of Respondent's employees.On December 5, a consent-election agreementwas executed scheduling the election for December 12.When called as an adversewitness by counsel for the General Counsel at the outset of the hearing,Schott testi-fied that in late November he learned that October profits had reached or exceeded5 percent.Later, when called as a witness for the Respondent he explained that he-was mistaken about the date and that this information was not confirmed to him untilDecember 9.Meeting that day with others in management it was decided,he testified,-that no wage announcement should be made in consideration of the imminent elec-'lionAt 7:30 in the morning of December 10, Schott met with all of the employeesin the plant.The meeting lasted 5 hours.Schott answered a number of questionswhich had been submitted in writing and there was some discussion among thosepresent about the advantages and disadvantages of IBEW representationSchottread to the employees a question which he said had been submitted inquiring aboutwhen a wage increase might be forthcomingSchott asked his counsel(not theattorney appearing in this matter for the Respondent)if he could answer.When hereceived an affirmative reply with the provision that any wage announcement mustnot be conditioned upon the election result, Schott told the employees that becausehe had promised to answer all questions he would reply to this one despite his hopethat it would not be raised.Schott then went on to say that the Committee hadpursued the matter of a wage increase with him from its first request the precedingMay; that in October he had promised to raise wages when profits permitted; andthat he was happy to tell them that no matter how the election resulted wages wouldbe increased 5 cents an hour on January 1.In late 1963 the Committee decided that its bylaws,which then existed only in thememory of management and Committee members,should be printed.To meet thisexpense, employees were asked to contribute.The necessary sum was not thusforthcoming,however, so$5 to cover the deficiency was obtained from a fundmanaged by an employee,Florence Steeves.This fund which is used to providegifts for employees on special occasions,supplies for the lunchroom,and for othermiscellaneous purposes,isderived from profits resulting from various vendingmachines located on Respondent's premises.It is Respondent's benevolence whichpermits the fund to exist.Obviously the Committee is dependent upon the Respondent for its existence. Ithas no funds and on the only occasion described in the record when it sought toobtain financial assistance from the employees,itwas unable to reach its goal.Theservices supplied to it by the Respondent are not extravagant but they are beyondthe Committee'smeans.The typing,duplicating,and mailing of Committee reportsrepresent costs for which the Committee has no funds to pay.Although an employeris not prohibited from paying employees for time spent in conferring with him, to payhim for time spent in their own meetings is an act of assistance.The status of theCommittee both in the minds of its members and in the contemplation of the Respond-ent is exemplified by Vice President Hamel's written announcement to the employeesnaming the successor to the discharged Committee member Kaguk. I have no doubtthatHamel thought that he was following the Committee'sbylaws in taking thisaction even though at the time the bylaws had not been reduced to writing.It is not,however, the function of management to make such determinations and much lessto do so without even consulting the Committee.The Committee exists only as anextension of Respondent's personnel office and is no more than a convenient channelthrough which the Respondent can speak to its employees and to listen to their wishes.The Committee wears the clothing of a labor organization but is one dominated bythe Respondent.Assuming that Schott's recollection of what he said about a wage increase to theemployees in October is accurate,he was under no compulsion to make the announce-ment he did make on December 10. But he could not resist the opportunity to demon-strate to the employees that the Committee had accomplished something for themthereby suggesting that they should bear this in mind in the election choice facingthem.This was an act of assistance to the Committee and Schott intended that itshould be. 526DECISIONS OF NATIONAL LABOR RELATIONS BOARDI find that by the conduct set forth above, the Respondent has dominated and inter-fered with the administration of the Committee and has contributed financial andother support to it.The Respondent has thereby engaged in the commission of unfairlabor practices within the meaning of Section 8(a)(1) and (2) of the Act.B. The alleged discriminationIn the summer of 1963 the Respondent brought about a series of changes in itsproduction operations and altered substantially the incentive standards affectingemployee earnings.A number of employees, who before these changes were madecould sometimes double their nominal hourly earnings by producing in excess of thequotas then effective, found that their earnings were seriously lessened by the imposi-tion of new standards and quotas. Some of them testified that their wages were cutas much as 40 percent.Of course this brought about much unhappiness among the employees affectedRichard Kaguk, who started work for the Respondent in February, testified that heprotested almost daily to someone in management about the new production stand-ards.On August 28, Kaguk was elected to the Committee and on September 3, inthat capacity, met with representatives of the Respondent in a session scheduled forthe purpose of discussing plant problems.Kaguk and another employee, WilliamCadie, earlier had prepared and signed a letter to management which the chairmanof the Committee, Louise Wallace, read at the meeting.The letter in general con-stituted a protest against the revised quotas and standards but also included a state-ment to the effect that Kaguk and Cadie, at least, would not disclose to managementany methods of doing the work which could result in greater production.Kaguk'sattitude in the matter was, in sum, that if he could find a way of operation whichpermitted him to earn premium wages he must in self-protection keep it a secret frommanagement for fear that the standards would again be changed to his disadvantageKaguk seems to have been a satisfactory employee.His hourly rate was increasedby 5 cents on April 1 and on May 27, and by 10 cents on August 15. But his extremeunhappiness with the new standards caused him to regard management with somebitterness.On September 9, he had some difficulty with his supervisor, Daniel Kolat,because Kaguk was away from his work station helping another employee.AboutSeptember 15, Kaguk refused to demonstrate his working techniques for one NormMallrich who was then engaged in making a time study of some operations.OnSeptember 19, Kaguk engaged in a heated argument with Supervisor Kolat overa work assignment. It is possible that on this last occasion Kaguk was acting in arepresentative capacity as a member of the Committee but I consider the record to beinadequately developed to support such a finding.That evening he was notified bytelegram of his suspension for 5 days as a matter of discipline.On September 6, the occasion having been arranged by Kaguk, he and a few otherRespondent's employees met with representatives of the IBEW.Kaguk, Cadie,and others then set about obtaining employee signatures to IBEW designation cardsduring lunch hours and rest periods at the plant.Kaguk carried a supply of cardspartially exposed in his shirt pocket. Shortly after this activity began, according to theuncontradicted and credited testimony of Kaguk, his supervisor, Kolat, asked him whothe IBEW agents were.Kaguk told him.On the September 15 occasion whenMallrich spoke with Kaguk concerning work operations, Kaguk told Mallrich thatif the IBEW organized the plant there would be some "compromise" in connectionwith the production standards.Although aware by means of the telegram of his layoff, Kaguk came to the plantbefore worktime in the morning of September 20. Entering the plant with WilliamCadie he continued to converse with the latter at Cadie's machine.A moment afterthe starting signal was sounded at 7:30, Vice President Hamel took Kaguk by thearm, told him that he was discharged, and led him from the plant. Respondent assertsthat Kaguk was fired because he was in the plant in violation of a longstanding ruleagainst such visits by persons not actively employed.Hamel testified that he was away from the plant until late in the afternoon ofSeptember 19; that upon his return he learned from Henry Clark, assistant plantmanager, and Kolat, of the argument that had taken place earlier in the day betweenKaguk and Kolat. After discussion, Hamel testified, and without knowledge on thepart of Hamel, that Kaguk was involved with the IBEW, Hamel decided to issue awritten warning to Kaguk and to suspend him for 5 days. The next morning, accord-ing to Hamel, seeing Kaguk in the plant in violation of a rule against visiting bypersons not actively employed, he decided to and did discharge him.The ruleinvoked reads:Former employees or other visitors may be permitted on the Company'spremises, but only with the permission of the Plant Manager.They may enter-only through the front office. PACIFIC ELECTRICORD COMPANY527Kaguk had not sought permission to visit the plant and had not entered through thefront office.In explaining the discharge to the Committee, Hamel said that he didnot know that Kaguk was doing any organizing for the IBEW. In announcing it tothe employees, the Respondent said that Kaguk had been discharged because of"repeated insubordination and violation of long-standing Company rules."I do not credit Hamel's explanation of the reason for discharging Kaguk.Theinterpretation he says that he gave to the visiting rule is a strained one as applied toKaguk.Other employees as well as Kaguk were unaware of its existence. I have nodoubt but that Hamel, angered and annoyed by Kaguk's persistent complaints aboutproduction standards and impatient with Kaguk's contentious attitude toward super-vision, seized upon Kaguk's visit to the plant as a convenient occasion for discharge.His decision to take this action may of course have been hastened by informationthat Kaguk was an IBEW supporter but evidence to support such a motivation isextremely tenuous. It exists almost exclusively, if not entirely so, upon an evaluationof the circumstance that the Respondent had a comfortable relation with the Com-mittee and did not want it to be disturbed. I find that the evidence does not supportby its preponderance the allegation that Kaguk was discriminatorily discharged.On September 26 the Respondent was notified by a letter from the IBEW thatemployees David Darr, Thomas Taylor, Geraldine Limon, Jesus Zapata, and WilliamCadie were members of the IBEW organizing committee in the plant. Immediately,these individuals were warned in writing over the signature of President Schott:Please be certain that you comply with all Company rules and regulations;otherwise you will be subject to disciplinary action.It is not argued that the Respondent may enforce any lawful rule or regulationattending the employment relation but it is obvious here that IBEW supporters weresingled out for special attention in that connection.By accepting membership on theIBEW organizing committee, these individual employees did not gain any immunityfrom discipline but neither did they subject themselves to the imposition of morestringent requirements of rule observance than any other employee.By informingthem that because of the circumstance of their union preference they must act withparticular circumspection, the Respondent set them apart from the other employeesand in effect told them that they would be watched. I find that by this warning letterthe Respondent interfered with, restrained, and coerced these employees in the exer-cise of rights guaranteed in Section 7 of the Act and thereby committed unfair laborpractices within the meaning of Section 8 (a) (1) of the Act.Jesus Zapata had two periods of employment with the Respondent. First hired inApril 1961 he was discharged four months later.Rehired in October 1962, he wasdischarged for the second time a little more than a year later. Zapata was apparentlyan excellent producer and before the standards were changed to affect his incentiveearnings, he regularly far exceeded the quota set for his job with the result that hiswages were high.The changed standards resulted in a serious loss in earnings tohim and he resented and deplored this development.There are hints in the recordthat after the change, Zapata made no effort to meet the new standard.He deniedthat this was so and I credit him.He did, however, protest the continuation of thechanged standards and complained that his supervisor, Kolat, harrassed him.Onsome occasion in the fall of 1963, in the course of a dispute with Kolat, Zapata calledKolat an s.o.b. Strangely, this had no effect upon Zapata's tenure-at least not at once.In September Zapata was given a written warning by one of his supervisors. I amnot sure from the record what brought about this action but it may have been a wagegarnishment.On October, he was told to remain away from work and given a noticereading in pertinent part:Warning and disciplinary layoff.2nd warning for garnishment.As a thirdwritten warning for current misconduct in violation of Co. rules, you shall besubjected to five day disciplinary lay-off pending case review effective Oct. 24,1963 at end of shift.The occasion for this discipline is asserted to be the service of a garnishment noticeupon the Respondent. Zapata concedes the fact of the garnishment but asserts thatitwas somehow a mistake. The Respondent, however, was not thereby relieved ofits obligat=^n to honor the writ.Before the expiration of the 5-day layoff, Zapatareceived notice of his discharge.Zapata was on the IBEW organizing committee and the Respondent knew this to beso.On September 26, Zapata had been notified that he must obey all plant rulesscrupulously or invite discipline. I have found that this warning in the circumstancesof its issuance was a transgression upon Section 7 rights. 528DECISIONS OF NATIONAL LABOR RELATIONS BOARDIt is of course the burden of counsel for the General Counsel to establish thatZapata was discharged upon discriminatory considerations.The fact of the garnish-ment proceeding is established and there is no evidence that the Respondent toleratedand continued in employment other workers whose wages were subjected to suchprocess. In sum there is no evidence to support a conclusion that Zapata was treatedin the circumstances existing in any different manner or suffered any greater disciplinethan another would have. True, he had been warned to watch his step and the warn-ing was issued because he was on the IBEW committee, but I do not find the recordto establish that the Respondent used the garnishment matter as a pretext to riditself of an IBEW supporter.Had it been seeking such an occasion it was surelysupplied to it when Zapata applied the mentioned insulting description to Kolat. Ifind that the allegations of the complaint in respect to the discharge of Zapata not tobe sustained.Marlene Immel testified that upon the occasion of her hire in August 1963, Person-nelManager Boyle asked what she thought of a union. This testimony is undeniedand I credit it. It suggests that the Respondent may have been wary of taking into itsemploy those who might want representation other than that supplied by the Com-mittee. Immel later signed an IBEW card. In late October, still according to Immel'sundenied and credited testimony, her supervisor, Dorothy Goulden, asked her whyshe was in favor of the IBEW. Immel admitted that she desired the IBEW to succeedbut refused to discuss the matter further.Thereafter, Immel testified, she wasassigned by Goulden to the least desirable work in her unit; work which made it apractical impossibility for her to qualify for incentive bonuses.In early November, learning of Inimel's unhappiness, Louise Wallace, chairman ofthe Committee, arranged a meeting in the office of Plant Manager Eggert to explorethe question. Immel told Eggert that Goulden was giving her all of the "dirty work."Eggert replied in effect that [mmel was paid to work. Immel then went on to saythat the work was being distributed unfairly.Goulden broke in to say that Immelhad more than ordinary competency in repairing defective cords and that she wasused on that work for that reason.Eggert testified that the meeting ended uponGoulden's assurance that there would be no discrunination against Immel and thathe heard no more about the matter.In early December, Immel was notified that because of curtailed production shewould be laid off at the end of three days for an indefinite period.A day later, AnnTerzo was transferred to Immel's unit from another part of the plant. Immel waslaid off and Terzo was retained .4 Terzo, it appears was hired about a week beforeImmel came to work. It is contended that Immel was laid off because she supportedthe IBEW. The Respondent asserts that it had a need to reduce its personnel inImmel's unit and that she rather than Terzo was let go because Terzo had beenworking at the plant longer.Eggert testified that he determined who should be laidoff and who retained. There just is no evidence of any substantial nature that Immel'sinvolvement with the IBEW played any part in Eggert's decision. I do not find thatImmel was laid off or terminated for any discriminatory reason.Thomas Taylor was hired in June and laid off November 14. He was one of thoseon the IBEW organizing committee and the Respondent knew it. For some timeprior to November 14, Taylor, after finishing his regular shift in a production depart-ment, had often worked on an overtime basis in the receiving department.Whennotified of his layoff, Taylor asked Eggert why he could not be shifted to the receivingdepartment where one or more employees junior to him were being retained. Eggertexplained that seniority in the department where the layoff took place was whatcounted.Two other employees in Taylor's department were laid off at the same time.One of these was senior to Taylor. In late February 1964, the Respondent sent a tele-gram to Taylor asking him to telephone about employment. Taylor did not receivethe telegram, so of course did not respond.A few days later he was informed bymail that because he had not answered the telegram he was terminated. Taylor didnot protest this action and did not tell the Respondent that the telegram had notreached him.I see nothing in the layoff of Taylor to lead to a conclusion that he was the victimof discrimination.He lacked the seniority in his department necessary for retentionand there is no evidence that the Respondent had at any time permitted "bumping."The complaint as to Taylor has not been sustained.4There is no evidence that Terzo was or was not an IBEW adherent. PACIFIC ELECTRICORD COMPANY529David Darr was hired in July 1961 and is still employed. To the knowledge of theRespondent he was on the IBEW organizing committee and was the IBEW observerat the December 12 representation election.Darr testified without contradiction andcredibly that after his identification with the IBEW became known, his foreman,Victor Mormile, was no longer as pleasant in manner toward him. On February 6,1964, Darr was given a written "reminder" to the effect that if he persisted in habitsof tardiness he would be transferred to work where others would not depend on hispresence.On March 3, 1964, Mormile told Darr, in writing, that he was not display-ing the proper job attitude and that because of tardiness and absences he was beingdeprived of his "indirect bonus" for 30 days.This penalty was later reduced to 15days.There is no question but that Darr was late on occasion and that other employeeswere affected by his absence.There is a complete absence of evidence to indicatethat Darr was treated differently than any other employee in respect to tardiness andabsences, and I find no evidence of discrimination against him.The complaint as toDarr has not been sustained.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of Respondent set forth in section III, above, occurring in connectionwith its operations as described in section I, above, have a close, intimate, and sub-stantial relation to trade, traffic, and commerce among the several States and tend tolead to labor disputes burdening and obstructing commerce and the free flow ofcommerce.V. THE REMEDYHaving found that the Respondent has engaged in certain unfair labor practices, itwill be recommended that it be required to cease and desist therefrom and to takecertain affirmative action designed to effectuate the purposes of the Act.Having found that the Respondent has dominated and contributed financial andother support to the Employee Committee, it will be recommended that the Respond-ent be required to withdraw all recognition from the Employee Committee and todisestablish it as representative of its employees.Upon the basis of the foregoing findings of fact, and upon the entire record in thecase, I make the following:CONCLUSIONS OF LAW1.The Respondent is an employer within the meaning of Section 2(2) of the Actand is engaged in commerce within the meaning of Section 2(6) and (7) of the Act.2.The IBEW and the Employee Committee are labor organizations within themeaning of Section 2(5) of the Act.3.By the timing of a wage increase, by domination, and by contributing financialand other support to the Employee Committee, the Respondent has engaged in andis engaging in unfair labor practices within the meaning of Section 8 (a) (2) of the Act.4.By the conduct described in subparagraph 3, above, the Respondent has inter-fered with, restrained, and coerced its employees in the exercise of rights guaranteedin Section 7 of the Act and thereby has engaged in unfair labor practices within themeaning of Section 8 (a) (1) of the Act.5.The aforesaid unfair labor practices are unf:. it labor practices affecting com-merce within the meaning of Section 2(6) and (7) of the Act.6.The evidence by its preponderance does not establish that the Respondent hasdiscriminated against any of its employees in violation of Section 8(a) (3) of the Act.RECOMMENDED ORDERUpon the basis of the foregoing findings of fact and conclusions of law, and uponthe entire record in the case, it is hereby recommended that Pacific Electricord Com-pany, Gardena, California, its officers, agents, successors, and assigns, shall:1.Cease and desist from:(a)Dominating or contributing financial or other support to the EmployeeCommittee.-j-027-66-vol. 153-35 530DECISIONS OF NATIONAL LABOR RELATIONS BOARD(b) By the timing of a wage increase encouraging support for the Employee Com-mittee or discouraging support for International Brotherhood of Electrical Workers,AFL-CIO.(c) In any like or similar manner interfering with, restraining, or coercing employ-ees in the exercise of rights guaranteed by Section 7 of the Act2.Take the following affirmative action which I find will effectuate the policiesof the Act:(a)Withdraw and withhold all recognition from and completely disestablish theEmployee Committee or any successor thereto as representative of any of its employ-ees for the purpose of dealing in respect to grievances, labor disputes, wages, rates ofpay, hours of employment, or conditions of work.(b) Post at its plant in Gardena, California, copies of the attached notice marked"Appendix." 5Copies of said notice to be furnished by the Regional Director forRegion 21, shall, after being duly signed by the Respondent, be posted by it immedi-ately upon receipt thereof, and be maintained for 60 consecutive days thereafter, inconspicuous places, including all places where notices to employees are customarilyposted.Reasonable steps shall be taken to insure that said notices are not altered,defaced, or covered by any other material.(c)Notify the Regional Director for Region 21, in writing, within 20 days fromthe date of receipt of this Recommended Order, what steps have been taken incompliance.65 In the event that this Recommended Order be adopted by the Board, the words "a De-cision and Order" shall be substituted for the words "the Recommended Order of a TrialExaminer" in the notice. In the further event the Board's Order be enforced by a decreeof a United States Court of Appeals, the words "a Decree of the United States Court ofAppeals, Enforcing an Order" shall be substituted for the words "a Decision and Order".I In the event this Recommended Order be adopted by the Board, this provision shallbe modified to read: "Notify said Regional Director, in writing, within 10 days from thedate of this Order, what steps Respondent has taken to comply herewith "APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National Labor Rela-tions Act, as amended, we hereby notify you that:WE WILL NOT dominate or contribute financial or other support to theEmployee Committee.WE hereby permanently withdraw recognition from the Employee Committeeand disestablish it as a representative of any of our employees for the purposein whole or in part of dealing with us or discussing grievances, labor disputes,wages, rates of pay, hours of employment, or conditions of work.WE WILL NOT by the timing of wage increases or by dominating or assistingtheEmployee Committee or in any like or similar manner interfere with,restrain, or coerce our employees in the exercise of their right to join or supportInternational Brotherhood of Electrical Workers, AFL-CIO, or any other labororganization, or to refrain from doing so except to the extent that such rightmay be affected by any contract lawfully made in accordance with Section8(a)(3) of the Act which may require membership in a labor organization as acondition of employment.PACIFIC ELECTRICORD COMPANY,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)This notice must remain posted for 60 consecutive days from the date of postingand must not be altered, defaced, or covered by any other material.Employees may communicate directly with the Board's Regional Office, 849 SouthBroadway, Los Angeles, California, Telephone No. 688-5204, if they have anyquestions concerning this notice or compliance with its provisions.